UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. Semi-Annual report September 30, 2014 Advised by NorthCoast Asset Management LLC www.northcoastam.com (800) 558-9105 table of contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Schedule of Investments 7 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Approval of Investment Advisory Agreement 26 Additional Information 30 Privacy Notice 31 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, LLC, Advisor Semi-Annual Report, September, 2014 “Conviction is worthless unless it is converted into conduct.” – Thomas Carlyle After a relatively volatile quarter, equities (S&P 500® Index) ended Q3 with a 1.0% gain. A sell-off in July was quickly erased with an almost 4% run in August. September finished -1.5%, mostly on the angst of the global economic recovery and geopolitical tensions. Despite the headlines, both the S&P 500® Index and the MSCI All Country World Index (ACWI) remain positive at +7.8% YTD and +3.7% YTD, respectively. The ACWI for US investors has been stifled by a strengthening U.S. dollar in addition to some stumbling global economies such as Europe and Japan. Also during Q3, CAN SLIM® Select Growth Fund (the “Fund”) navigated these headwinds with its international stocks (American Depositary Receipts) which advanced in local currency but lost much of that gain once positions were valued in U.S. dollars. Throughout the volatility and uncertainty, the Fund remained grounded in its bullish outlook and stayed invested as the four dimensions, from which we assess market outlook (Technical, Sentiment, Macroeconomic, and Valuation), continued to display positive signals as a whole. The Fund entered Q2 (April 1) approximately 84% invested and reached an equity exposure high of 99% in mid-August as equities rallied. The Fund remained between 90%-100% invested through much of September and ended Q3 with an 88% investment level. The cash and equivalent allocation averaged 11.47% over the six-month period ending September 30, 2014. The cash position was a slight drag on overall performance as the Fund gained 2.01% versus an S&P 500® Index gain of 6.42% for the six month period ended September 30, 2014. Across relative sector allocations versus the S&P 500® Index, the Fund was overweight in Financials, Industrials and Materials as our analysis 1 CAN SLIM® Select Growth Fund provided additional conviction in those sectors.With the over allocation to cash and cash equivalents throughout the period, the Fund was underweight across all other sectors. Stock picking was especially strong in Health Care, Consumer Staples and Utilities as holdings in those sectors outperformed the respective sector as a whole. However, stock selection had a negative impact in Information Technology, Industrials and Financials. Roughly 2% of the Fund’s underperformance versus the S&P 500 in the time period can be attributed to stock selection. Among our holdings, Tim Hortons (THI), United Therapeutics (UTHR), and Green Plains (GPRE) were the biggest positive contributors during the time period, each producing double-digit gains in the Fund. Inteliquent, Inc (IQNT), Web.com Group (WWWW), and Dril-Quip (DRQ) were the biggest drag on Fund performance. As we head into the homestretch of the year, our attention now turns to Q3 earnings season with continued emphasis on central bank strategists in Europe and economic developments in Japan. Short-term volatility is inevitable and news headlines will create concern but the data continues to show an opportunity to make money in this environment. Our market stance moves to cautiously bullish, or opportunistic, and the Fund begins the 4th quarter 88% invested. We continue to monitor our indicators each day and make necessary adjustments when warranted. Thank you for your business.It is a privilege to serve shareholders as Adviser to the Fund and we look forward to a bright future together. Sincerely, Patrick Jamin NorthCoast Asset Management, LLC 2 CAN SLIM® Select Growth Fund Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and medium sized companies which tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in foreign securities involve greater volatility and political, economic, and currency risk and differences in accounting methods. These risks are greater for investments in emerging markets. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The MSCI ACWI Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world. The MSCI ACWI is maintained by Morgan Stanley Capital International, and is comprised of stocks from both developed and emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report. Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® Select Growth Fund sector allocation AT SEPTEMBER 30, 2014 (UNAUDITED) * Cash equivalents and liabilities in excess of other assets. expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/2014 – 9/30/2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the 5 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/14 9/30/14 4/1/14 – 9/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.39% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 6 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) Shares Value COMMON STOCKS: 84.0% Accommodation & Food Services: 1.9% DineEquity, Inc. $ Administrative & Support Services: 1.8% ManpowerGroup, Inc. Air Transportation: 0.9% Delta Air Lines, Inc. Amusement, Gambling & Recreation: 0.9% Wynn Resorts Ltd. Beverage & Tobacco Products: 0.8% PepsiCo, Inc. Chemical Manufacturing: 9.8% Ferro Corp.* Gilead Sciences, Inc.* Green Plains Renewable Energy, Inc. International Flavors & Fragrances, Inc. Johnson & Johnson LyondellBasell Industries NV Merck & Co., Inc. NPS Pharmaceuticals, Inc.* Pfizer, Inc. Computer & Electronic Products: 8.6% Apple, Inc. Marvell Technology Group Ltd. Micron Technology, Inc.* Perkinelmer, Inc. Plexus Corp.* QUALCOMM, Inc. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. The accompanying notes are an integral part of these financial statements. 7 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 84.0% (Continued) Credit Intermediation: 6.8% American Express Co. $ Bank of America Corp. Cathay General Bancorp PrivateBancorp, Inc. SVB Financial Group* TCF Financial Corp. Visa, Inc. Data Processing, Hosting & Related Services: 0.8% Juniper Networks, Inc. Electrical Equipment, Appliance & Component Manufacturing: 0.7% Emerson Electric Co. Entertainment: 1.9% Viacom, Inc. Fabricated Metal Product Manufacturing: 0.8% Parker Hannifin Corp. Food Manufacturing: 1.0% Sanderson Farms, Inc. Food Services: 0.9% Domino’s Pizza, Inc. General Merchandise Stores: 2.0% Wal-Mart Stores, Inc. Information Services: 2.0% Facebook, Inc.* Google, Inc. - Class A* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 84.0% (Continued) Insurance: 5.8% Assurant, Inc. $ Assured Guaranty Ltd. The Hanover Insurance Group, Inc. PartnerRe Ltd. The Travelers Companies, Inc. Machinery Manufacturing: 4.1% CIRCOR International, Inc. Dril-Quip, Inc.* The Scotts Miracle-Gro Co. SPX Corp. United Technologies Corp. Merchant Wholesalers: 1.9% Acuity Brands, Inc. Dollar Tree, Inc.* Oil & Gas Extraction: 7.2% Basic Energy Services, Inc.* Clayton Williams Energy, Inc.* Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. PBF Energy, Inc. SM Energy Co. Suncor Energy, Inc. Petroleum & Coal Products Manufacturing: 5.0% Chevron Corp. ConocoPhillips Marathon Oil Corp. The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 84.0% (Continued) Petroleum & Coal Products Manufacturing: 5.0% (Continued) Statoil ASA - ADR $ Professional, Scientific & Technical Services: 3.4% Celgene Corp.* Convergys Corp. MAXIMUS, Inc. Omnicom Group, Inc. Publishing Industries: 0.9% Aspen Technology, Inc.* Rail Transportation: 0.8% Union Pacific Corp. Securities & Financial Services: 3.0% Affiliated Managers Group, Inc.* E-Trade Financial Corp.* SEI Investments Co. Telecommunications: 1.8% Orange SA - ADR TELUS Corp. Transportation Equipment Manufacturing: 3.7% Harley-Davidson, Inc. Huntington Ingalls Industries, Inc. Wabco Holdings, Inc.* The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 84.0% (Continued) Utilities: 3.0% EQT Corp. $ Korea Electric Power Corp. - ADR Public Service Enterprise Group, Inc. Water Transportation: 1.1% Kirby Corp.* Wholesale Trade: 0.7% Applied Industrial Technologies, Inc. TOTAL COMMON STOCKS (Cost $94,733,035) REAL ESTATE INVESTMENT TRUSTS: 3.8% Apartment Investment & Management Co. Blackstone Mortgage Trust, Inc. General Growth Properties, Inc. Strategic Hotels & Resorts, Inc.* TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,389,458) EXCHANGE-TRADED FUNDS: 11.3% iShares 1-3 Year Treasury Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,921,633) The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund schedule of investments AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) Shares Value SHORT-TERM INVESTMENTS: 1.9% Money Market Funds: 1.9% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.000%** $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,180,939) TOTAL INVESTMENTS IN SECURITIES: 101.0% (Cost $114,225,065) Liabilities in Excess of Other Assets: (1.0)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt ETF Exchange-Traded Fund * Non-income producing security. ** Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund statement of assets and liabilities AT SEPTEMBER 30, 2014 (UNAUDITED) ASSETS Investments in securities, at value (Cost $114,225,065) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Transfer agent fees Administration fees Fund accounting fees Trustee fees Chief Compliance Officer fees Custody fees 57 Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments Net unrealized depreciation on foreign currency translation ) Net assets $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund statement of operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) INVESTMENT INCOME Dividends (net of foreign withholding tax of $6,824) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees Transfer agent fees Administration fees Fund accounting fees Miscellaneous expense Registration fees Audit fees Reports to shareholders Chief Compliance Officer fees Legal fees Trustee fees Custody fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments and foreign currency translations ) Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund statements of changes in net assets Six Months Ended Year Ended September 30, 2014 March 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments and foreign currency translations ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income — ) Net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares(1) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ Net of redemption fees of $3,455 and $24,217, respectively. The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund financial highlights FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD/YEAR Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Net investment income — )* — — — ) Realized gains — ) — Paid-in capital from redemption fees (Note 2) * * * ) * Net asset value, end of period/year $ Total return %^ % % %) % % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 91 %^ % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived/ recouped and expenses absorbed %)+ %) % %) %) %) After fees waived/ recouped and expenses absorbed %)+ %) % %) %) %) Net investment income per share calculated using the average shares outstanding. * Less than $0.01 per share. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2014 (UNAUDITED) NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation, which it seeks to achieve through investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” 17 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At September 30, 2014, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent 18 CAN SLIM® Select Growth Fund notes to financial statements AT SEPTEMBER 30, 2014 (UNAUDITED) (CONTINUED) that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund records transfers at the end of each reporting period. The following is a summary of the inputs used to value the Fund’s investments as of the six months ended September 30, 2014. See the Schedule of Investments for the industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
